— Order, Supreme Court, New York County (Carol H. Arber, J.), entered September 12, 1991, which, inter alia, granted plaintiffs motion for summary judgment in lieu of complaint, and the judgment entered September 17, 1991 pursuant thereto, unanimously affirmed, with costs.
There is no merit to defendant’s contention that the note is not an instrument for the payment of money only within the meaning of CPLR 3213, containing, as it does, an unconditional promise to pay on a certain day the current balance in defendant’s line of credit, an amount readily ascertainable from plaintiffs bank records (Schwartz v Turner Holdings, 139 AD2d 458, appeal dismissed 72 NY2d 949). Nor is there merit to defendant’s defenses to the note of waiver, estoppel and an alleged forbearance by oral agreement, all of which are barred by the parol evidence rule or the Statute of Frauds set forth in General Obligations Law § 15-301 (Manufacturers Hanover Trust Co. v Margolis, 115 AD2d 406, 407; Kornfeld v NRX Technologies, 93 AD2d 772, 773, affd 62 NY2d 686; National Westminster Bank v Vannier Group, 160 AD2d 348, 349).
We have considered the defendant’s remaining claims and find them to be without merit. Concur — Murphy, P. J., Carro, Milonas, Ellerin and Kupferman, JJ.